                           Case 19-10017-BLS                 Doc 6      Filed 01/03/19           Page 1 of 2

                                           UNITED STATES BANKRUPTCY COURT
                                                           District of Delaware
                                                       824 Market Street, 3rd Floor
                                                          Wilmington, DE 19801
                                                           www.deb.uscourts.gov

IN RE:
Keith Patrick Davis
                                                                                      Case No.: 19−10017−BLS
Debtor(s)
                                                  NOTICE OF PETITION DEFICIENCY

     The petition in the above−mentioned case is deficient. The document(s) indicated below must be filed by the due date(s) listed at the
bottom of this notice, unless a motion for cause shown is filed before the due date(s). Failure to comply with this Notice will result in your
case being dismissed without further notice or hearing. Pursuant to F.R.Bank.P. 1002, 1007, 2016(b), and 3015(c), Local Rules and 11
U.S.C. Section 521, the following are due:


 X Item                             Description                             X Item                              Description
      1.    Schedule A/B: Real Property (14 days)                               14.   Disclosure of Compensation of Attorney (14 days)
      2.    Schedule C: Property Claimed as Exempt (14 days)               X    15.   Statement of Financial Affairs (14 days)
      3.    Schedule D: Creditors, Secured (14 days)                            16.   Statement of Intention (30 days)
                                                                                      Creditor Matrix (7 days) If petition was not e−filed
      4.    Schedule E/F: Creditors, Unsecured (14 days)                        17.
                                                                                      Creditor Matrix(2 days) If petition was e−filed

      5.    Schedule G: Executory Contracts & Unexpired Leases (14              18.   List of 20 Largest Unsecured Creditors (2 days)
            days)
      6.    Schedule H: Co−Debtors (14 days)                                    19.   List of Equity Security Holders (14 days)

      7.    Schedule I: Income (14 days)                                        20.   Statement of Current Monthly Income and Means Test
                                                                                      Calculation (Chapter 7) (14 days)

      8.    Schedule J: Expenses (14 days)                                      21.   Statement of Current Monthly Income (Chapter 11) (14 days)

      9.    Schedule J−2: Expenses Separate Household of Debtor 2 (14      X    22.   Statement of Current Monthly Income and Disposable Income
            days)                                                                     Calculation (Chapter 13) (14 days)

 X    10.   Schedules A through J (14 days)                                     23.   B101A − Initial Statement/Eviction Judgment (2 days)

 X    11.   Declaration About Debtor's Schedules (14 days)                      24.   Application to Pay Filing Fees In Installments (7 days)
 X    12.   Summary of Assets and Liabilities (14 days)                         25.   Other Petition Deficiencies:
 X    13.   Plan & Analysis − Ch. 12 (90 days) Ch. 13 (14 days)

Comments:




                                           See Reverse Side For Additional Information
                           Case 19-10017-BLS                 Doc 6       Filed 01/03/19          Page 2 of 2


    Item #               Due Date                   Item #                Due Date                   Item #                 Due Date
    10−13               01/17/2019
      15,22                01/17/2019
Instructions for filing: Official forms are available on the Court's website. All documents must be electronically filed with the Court
through CM/ECF (Case Management/Electronic Case Filing). CM/ECF registration materials are available on the Court's website. Paper
copies of filings will only be accepted by pro se debtors. If you are unable to electronically file a document, a paper copy accompanied by a
certification setting forth the reasons why the document could not be electronically filed will be accepted.




                                                                                              Una O'Boyle, Clerk of Court
                                                                                                     /s/ Cheryl O. Hollis
             1/3/19
              Date                                                                By: ___________________________________
                                                                                                        Deputy Clerk
Rev. 10/10/2006

VAN−313
